                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JOSHUA STRICKLIN,                                                                  PLAINTIFF
ADC #138119

v.                                  5:18CV00199-JM-JTK

RORY GRIFFIN, et al.                                                           DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice. The relief sought is denied.

       IT IS SO ADJUDGED this 11th day of March, 2019.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
